Case 2:20-mj-03268-DUTY Document 6 Filed 07/14/20 Page 1 of 4 Page ID #:53


                                                                                                     RT


  i                                                                                     ,~. i ~X20 ~ S~
  2
                                                                              ~Y                  o~-~_ =
  3

  4

  5

  6                          UNITED STATES DISTRICT COURT
  7                         CENTRAL DISTRICT OF CALIFORNIA
  8
      ~ UNITED STATES OF AMERICA,
  9

 10                                   Plaintiff,      ~ CASE NO. ~Dl~J3~'~
 11                         v.
      JOSE ALFREDO AYALA-FLORES,
 12                                                     ORDER OF DETENTION
      aka `Blackie,"
 13

 14                                   Defendant. )
 15

 16                                                      I.
 17        A.(~       On motion ofthe Government in a case allegedly involving:
 18             1.()     a crime of violence.
 19            2.(~      an offense with maximum sentence of life imprisonment or death.
 20            3.(~      a narcotics or controlled substance offense with maximum sentence
 21                      often or more years .
 22            4.()      any felony -where the defendant has been convicted oftwo or more
 23                      prior offenses described above.
 24            5.()      any felony that is not otherwise a crime of violence that involves a
 25                      minor victim, or possession or use ofa firearm or destructive device
 26                     or any other dangerous weapon, or a failure to register under 18
 27                     U.S.0 § 2250.
 28       B.(~        On motion by the Government /( )on Court's own motion, in a case

                                 ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

      CR-94 (06/07)                                                                                 Page 1 of4
Case 2:20-mj-03268-DUTY Document 6 Filed 07/14/20 Page 2 of 4 Page ID #:54




  1                     allegedly involving:
  2          (~         On the further allegation by the Government of:
  3            1. (~       a serious risk that the defendant will flee.
  4            2.()        a serious risk that the defendant will:
  5                  a.()obstruct or attempt to obstruct justice.
  6                  b.( )threaten, injure, or intimidate a prospective witness or juror or
  7                        attempt to do so.
  8       C. The Government(~ is/()is not entitled to a rebuttable presumption that no
  9            condition or combination ofconditions will reasonably assure the defendant's
 10            appearance as required and the safety of any person or the community.
 11

 12                                                    II.
 13       A.(~          The Court finds that no condition or combination of conditions will
 14                     reasonably assure:
 15            1. (~       the appearance of the defendant as required.
 16                  () and/or
 17           2. (~        the safety of any person or the community.
 18       B.(~          The Court finds that the defendant has not rebutted by sufficient
 19                    evidence to the contrary the presumption provided by statute.
 20

 21                                                    III.
 22       The Court has considered:
 23       A. the nature and circumstances ofthe offenses) charged, including whether the
 24           offense is a crime ofviolence, a Federal crime ofterrorism, or involves a minor
 25           victim or a controlled substance, firearm, explosive, or destructive device;
 26       B. the weight of evidence against the defendant;
 27       C. the history and characteristics ofthe defendant; and
 28       D. the nature and seriousness ofthe danger to any person or to the community.

                                ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

      CR-94(06/07)                                                                     Page 2 of4
Case 2:20-mj-03268-DUTY Document 6 Filed 07/14/20 Page 3 of 4 Page ID #:55




  1                                                     IV.
  2       The Court also has considered all the evidence adduced at the hearing and the
  3       arguments        and/or statements         of counsel, and the Pretrial       Services
  4       Report/recommendation.
  5

  6                                                     V.
  7       The Court bases the foregoing findings) on the following:
  8       A.(~          As to flight risk:
  9        family ties to a foreign country
           criminal history
 10
           numerous aliases
 11        foreign passport
           illegal status in the US
 12
           partially verified background
 13

 14

 15

 16       B.(~          As to danger:
 17        alleged offense
           criminal history
 18
           gang ties
 19

 20

 21

 22

 23

 24                                                     1~/~
 25       A.()          The Court finds that a serious risk exists that the defendant will:
 26                  1.()obstruct or attempt to obstruct justice.
 27                  2.( )attempt to/( )threaten, injure or intimidate a witness or juror.
 28

                                 ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

      CR-94(06/07)                                                                            Page 3 of4
Case 2:20-mj-03268-DUTY Document 6 Filed 07/14/20 Page 4 of 4 Page ID #:56




  1       B. The Court bases the foregoing findings) on the following:
  2

  3

  4

  5

  6

  7

  8

  9                                                  VII.
 10

 11       A. IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
 12       B. IT IS FURTHER ORDERED that the defendant be committed to the custody
 13            of the Attorney General for confinement in a corrections facility separate, to
 14            the extent practicable, from persons awaiting or serving sentences or being
 15            held in custody pending appeal.
 16       C. IT IS FURTHER ORDERED that the defendant be afforded reasonable
 17            opportunity for private consultation with counsel.
 18       D. IT IS FURTHER ORDERED that, on order of a Court ofthe United States
 19            or on request of any attorney for the Government,the person in charge ofthe
 20           corrections facility in which the defendant is confined deliver the defendant
 21           to a United States marshal for the purpose of an appearance in connection
 22            with a court proceeding.
 23

 24

 25

 26   DATED:~y 14, 2020

 27

 28

                              ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

      CR-94(06/07)                                                                     Page 4 of4
